                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                CRIMINAL ACTION
v.                                          )
                                            )                No. 12-20083-01-KHV
LOS ROVELL DAHDA,                           )
                                            )
                         Defendants.        )
____________________________________________)

                             MEMORANDUM AND ORDER

       On September 30, 2015, the Court sentenced defendant to 189 months in prison and

imposed a fine of $16,985,250. See Judgment In A Criminal Case (Doc. #2076). On

April 4, 2017, the Tenth Circuit affirmed defendant’s convictions and the sentence of

imprisonment, but reversed and remanded so that this Court could reconsider the amount of

the fine. United States v. Los Dahda, 853 F.3d 1101, 1118 (10th Cir. 2017), aff’d, 138 S.

Ct. 1491 (2018). Because defendant’s initial sentencing memoranda raised issues which

went beyond the amount of the fine, the Court directed the parties to file briefing on the

scope of the remand including whether any exception to the mandate rule applies. See

Order (Doc. #2583) filed March 8, 2019. This matter is before the Court on the parties’

memoranda regarding the scope of the remand.            See [Los Dahda’s] Sentencing

Memorandum Regarding Resentencing Following Remand (Doc. #2544) filed December 11,

2018; Los Dahda’s pro se Post-Remand Sentencing Memorandum (Doc. #2546) filed

December 11, 2018; Government’s Response To Defendant’s Sentencing Memoranda On

The Limited Issue Of The Scope Of The Remand (Doc. #2589) filed March 29, 2019;
Defendant’s Reply To Government’s Response On His Sentencing Memorandum (Doc.

#2594) filed April 11, 2019.

       As noted, the Tenth Circuit mandate was limited to the amount of the fine.

Defendant argues that in addition to recalculating the fine, the Court should (1) recalculate

the drug quantity attributable to him in light of the Tenth Circuit’s ruling in his brother’s

case, United States v. Roosevelt Dahda, 852 F.3d 1282 (10th Cir. 2017), aff’d, 138 S. Ct.

1491 (2018), and (2) resentence him based on the five-year statutory maximum for less than

50 grams of marijuana, 21 U.S.C. § 841(b)(1)(D).             See [Los Dahda’s] Sentencing

Memorandum Regarding Resentencing Following Remand (Doc. #2544) at 1-2, 9-11 and

Los Dahda’s pro se Post-Remand Sentencing Memorandum (Doc. #2546) at 3-6.

       The law of the case doctrine posits that when a court decides a rule of law, that

decision “should continue to govern the same issues in subsequent stages in the same case.”

Arizona v. California, 460 U.S. 605, 618 (1983); see United States v. West, 646 F.3d 745,

748 (10th Cir. 2011) (law of case doctrine precludes relitigation of legal ruling in case once it

has been decided).     The doctrine seeks to preserve the finality of judgments, prevent

continued re-argument of issues already decided, and preserve scarce judicial resources.

Procter & Gamble Co. v. Haugen, 317 F.3d 1121, 1132-33 (10th Cir. 2003). The doctrine

has particular relevance following remand from a court of appeals.            Huffman v. Saul

Holdings Ltd. P’ship, 262 F.3d 1128, 1132 (10th Cir. 2001). “[W]hen a case is appealed

and remanded, the decision of the appellate court establishes the law of the case and




                                               2
ordinarily will be followed by both the trial court on remand and the appellate court in any

subsequent appeal.” Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th Cir. 1995).

       An important corollary to the law of the case doctrine, known as the “mandate rule,”

requires a district court to comply strictly with the mandate rendered by the reviewing court.

See Ute Indian Tribe of the Uintah & Ouray Reservation v. Utah, 114 F.3d 1513, 1520-21

(10th Cir. 1997). Where the appellate court does not specifically limit the scope of the

remand, a district court generally has discretion to expand resentencing beyond the specific

sentencing error underlying the reversal. United States v. Moore, 83 F.3d 1231, 1235 (10th

Cir. 1996) (following remand from appellate court for resentencing, district court “possesses

the inherent discretionary power to expand the scope of the resentencing beyond the issue

that resulted in the reversal and vacation of sentence”).             The mandate rule is a

discretion-guiding rule of policy and practice that is subject to exception and some flexibility

in exceptional circumstances. Id. at 1234-35 (citing United States v. Bell, 988 F.2d 247, 251

(1st Cir. 1993)). Examples of “exceptional circumstances” which warrant an exception to

the mandate rule include (1) a dramatic change in controlling legal authority; (2) significant

new evidence that was not obtainable earlier through due diligence but has since come to

light; or (3) a blatant error from the prior sentencing decision that would result in serious

injustice if uncorrected. Id. (citing United States v. Bell, 5 F.3d 64, 67 (4th Cir. 1993)).

I.     Recalculation Of Drug Quantity

       At sentencing, the Court attributed a total of 907 kilograms of marijuana to Los

Dahda. Presentence Investigation Report (Doc. #2049) filed September 23, 2015, ¶ 414.


                                                3
The Court found a base offense level of 28 because the offense involved at least

700 kilograms but less than 1,000 kilograms of marijuana. U.S.S.G. § 2D1.1(c)(6); see

Presentence Investigation Report (Doc. #2049), ¶ 415. The Court added two levels because

defendant maintained a premises for the purpose of manufacturing or distributing a

controlled substance, U.S.S.G. § 2D1.1(b)(12), and added four levels because he was an

organizer or leader of criminal activity involving five or more participants, U.S.S.G. §

3B1.1(a). Defendant’s total offense level was 34, with a criminal history category II, which

resulted in a guideline range of 168 to 210 months. See Presentence Investigation Report

(Doc. #2049), ¶ 467. The Court imposed a mid-range sentence of 189 months in prison.

        As to Los Dahda, the Tenth Circuit affirmed his convictions and his sentence of

189 months, but reversed the imposition of the fine amount and remanded for reconsideration

on that issue. Los Dahda, 853 F.3d at 1118. As to Roosevelt Dahda, the Tenth Circuit

affirmed his convictions and forfeiture order, but remanded for resentencing based on the

calculation of the amount of marijuana attributable to him. Roosevelt Dahda, 852 F.3d at

1298.   In the case of Roosevelt Dahda, the Tenth Circuit found that the government

presented insufficient evidence to establish that each of the 20 shipped pallets contained

80 pounds of marijuana. Id. at 1294.

        Los Dahda asks the Court to recalculate the drug quantity attributable to him in light

of the Tenth Circuit opinion in Roosevelt Dahda’s appeal.         [Los Dahda’s] Sentencing

Memorandum Regarding Resentencing Following Remand (Doc. #2544) at 1-2; Los Dahda’s

pro se Post-Remand Sentencing Memorandum (Doc. #2546) at 3-4.               The government


                                              4
  concedes that in calculating drug quantity for both defendants, the Court accepted the same

  80-pound per pallet estimate based on the same evidence.1 Government’s Response To

  Defendant’s Sentencing Memoranda On The Limited Issue Of The Scope Of The Remand

  (Doc. #2589) at 5. As to Roosevelt Dahda, on remand, the government has agreed to a more

  conservative estimate. See Government’s Memorandum On Drug Quantity Evidence [As

  To Roosevelt Dahda] (Doc. #2527) filed October 3, 2018, at 3, 11 (government seeks to

  attribute 558 kilograms of marijuana to Roosevelt instead of original 725.7 kilograms).

           The government raises the mandate rule, but it offers no specific reason why the rule

  should be applied to bar resentencing of Los Dahda based on the same revised drug estimate

  applied to Roosevelt Dahda.       See Government’s Response To Defendant’s Sentencing

  Memoranda On The Limited Issue Of The Scope Of The Remand (Doc. #2589) at 5 (“Given

  that the mandate rule is discretionary, the government defers to this Court’s determination of

  whether ‘exceptional circumstances’ exist to deviate from the mandate on this limited issue

  based on the interests of justice.”). Fundamental fairness counsels that at resentencing, Los

  Dahda should not be bound by the government’s 80-pound per pallet estimate which the

  Tenth Circuit found erroneous in Roosevelt Dahda’s case. Accordingly, the Court finds that

  exceptional circumstances exist to recalculate the drug quantity attributable to Los Dahda


       1
                The Court assessed a different drug quantity for each defendant, but the 80-pound per
pallet estimate largely drove the quantity calculation for both defendants. In the case of Los Dahda,
the pallet estimate was 870 of the 907 kilograms attributed to him. See Presentence Investigation
Report (Doc. #2049), ¶¶ 403-05, 414. In the case of Roosevelt Dahda, the pallet estimate of
725.7 kilograms was the entire drug quantity attributed to him. See Presentence Investigation
Report (Doc. #2043), ¶ 157.


                                                 5
  and resentence him consistent with the Tenth Circuit ruling in Roosevelt Dahda’s case.2 See

  Moore, 83 F.3d at 1235 (district court has discretion to determine scope and parameters of

  resentencing based on “common sense and efficiency”).

  II.       Default Provision Under Section 841 If Jury Does Not Determine Quantity

            Los Dahda argues that because a jury did not determine drug quantity, the Court

  should apply the default provision of 21 U.S.C. § 841(b)(1)(D), which includes no mandatory

  minimum and a maximum of 60 months in prison. On direct appeal, the Tenth Circuit

  rejected this same argument. It reasoned as follows:

        Los was found guilty on count 1, which charged a conspiracy involving 1,000
        kilograms or more of marijuana. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), 846,
        856. For this count, Los obtained a sentence of 189 months’ imprisonment. He
        contends that this sentence violates the Constitution because the jury did not
        specifically find the marijuana quantity involved in the conspiracy.

        “We review the legality of an appellant’s sentence de novo.” United States v.
        Jones, 235 F.3d 1231, 1235 (10th Cir. 2000).

        The penalties for violating § 841(a) appear in subsection (b). Subsection (b)(1)(D)
        provides a maximum sentence of 5 years’ imprisonment if the total marijuana
        weight was less than 50 kilograms.                21 U.S.C. § 841 (b)(1)(D).
        Subsection (b)(1)(C) provides a maximum sentence of 20 years’ imprisonment
        when no specific amount is charged. And subsections (b)(1)(A) and (B) provide
        higher maximum sentences depending on the type and quantity of the substance;
        in cases involving 1,000 kilograms or more of marijuana, subsection (b)(1)(A)
        imposes a mandatory minimum sentence of 10 years and a maximum sentence of
        life imprisonment. 21 U.S.C. § 841(b)(1)(A)(vii).

        Although Los was found guilty of participating in a conspiracy involving
        1,000 kilograms or more of marijuana, the government agreed to waive the


        2
             It appears that if appellate counsel for Los Dahda had raised the issue or joined the
argument of Roosevelt Dahda on appeal, the Tenth Circuit would have reached the same result.


                                                6
    10–year mandatory minimum under § 841(b)(1)(A). Thus, Los was sentenced
    under § 841(b)(1)(C).

    But he argues that he should have been subject to the 5–year maximum under
    § 841(b)(1)(D) because the verdict form did not require a specific determination
    of the marijuana quantity. We reject this argument because the marijuana
    quantity, 1,000 kilograms, was an element of the charged conspiracy.

    Los correctly argues that to increase his maximum sentence based on drug
    quantity, the quantity of drugs had to be charged in the indictment, submitted to
    the jury, and proven beyond a reasonable doubt. Apprendi v. New Jersey, 530
    U.S. 466, 490, 120 S. Ct. 2348, 147 L.Ed.2d 435 (2000); United States v. Jones,
    235 F.3d 1231, 1233, 1236 (10th Cir. 2000). Thus, if the jury had not found a
    marijuana quantity beyond a reasonable doubt, the Constitution would have
    limited the maximum sentence to five years under § 841(b)(1)(D). United States
    v. Cernobyl, 255 F.3d 1215, 1220 (10th Cir. 2001).

    But no constitutional violation took place. On count 1, the jury found that the
    conspiracy had involved 1,000 kilograms or more of marijuana. Though the
    quantity was not addressed on the verdict form, the quantity was charged in the
    indictment and included in Instruction 19: “As to each defendant, to carry its
    burden of proof on Count 1, the government must prove beyond a reasonable
    doubt each of the following elements: . . . the overall scope of the agreement
    involved more than 1,000 kilograms of marijuana.” R. vol. 1 at 401. In turn, the
    verdict form directed the jury to make its findings on count 1 “[u]nder
    instructions 19-21.” Id. at 433.

    “We presume the jury follows its instructions” in the absence of an overwhelming
    probability to the contrary. United States v. Rogers, 556 F.3d 1130, 1141 (10th
    Cir. 2009); United States v. Herron, 432 F.3d 1127, 1135 (10th Cir. 2005). There
    is no reason to think that the jury disregarded its instructions, and we see no
    reason to reject the presumption here. Thus, we reject Los’s challenge to the
    sentence on count one. See United States v. Singh, 532 F.3d 1053 (9th Cir. 2008)
    (holding that no Apprendi violation took place when the burden of proof on a fact,
    which enhanced the statutory maximum, was contained in a jury instruction but
    not in the verdict form); United States v. O’Neel, 362 F.3d 1310, 1314 (11th Cir.
    2004) (same), vacated sub nom., Sapp v. United States, 543 U.S. 1107, 125 S. Ct.
    1114, 160 L.Ed.2d 1027 (2005), reinstated, 154 Fed. Appx. 161 (11th Cir. 2005).

Los Dahda, 853 F.3d at 1116-17.




                                            7
           Los Dahda argues that under United States v. Ellis, 868 F.3d 1155 (10th Cir. 2017),

  the Tenth Circuit rationale on direct appeal, as outlined above, no longer applies. In Ellis,

  the Tenth Circuit found that after Alleyne v. United States, 570 U.S. 99 (2013), and United

  States v. Dewberry, 790 F.3d 1022 (10th Cir. 2015), a “conspiracy-wide crack-cocaine

  finding of 280 grams or more cannot establish the mandatory-minimum term of 10 years

  [under 21 U.S.C. § 841(b)(1)(A)]—only jury-found, individually attributable amounts can

  authorize that sentence for a defendant.” 868 F.3d at 1178. Ellis appears to be contrary to

  the earlier published decision in the case of Los Dahda on direct appeal, which the Tenth

  Circuit also decided after Alleyne and Dewberry.3           In any event, the Court need not

  reconcile this apparent conflict because even under Ellis, a statutory maximum of 20 years

  applies.

           Under Ellis, if Count 1 had charged a conspiracy to commit an offense under

  Section 841 involving an unspecified quantity of marijuana, a five-year statutory maximum

  would have applied to that count. 21 U.S.C. § 841(b)(1)(D); see Ellis, 868 F.3d at 1178-79

  (remanding for resentencing under Section 841(b)(1)(C), the default provision if jury did not


       3
                In the case of Los Dahda, the Tenth Circuit held that because the jury instructions
required the jury to find that “the overall scope of the agreement involved more than
1,000 kilograms of marijuana,” the default statutory penalty for an offense involving an unspecified
quantity of marijuana did not apply. 853 F.3d at 1117. The instructions did not require that the
statutory quantity be reasonably foreseeable to defendant. See Instructions To The Jury (Doc.
#1430), No. 20 (extent of defendant’s participation in conspiracy not relevant to whether he is guilty
or not guilty). Ellis found that nearly identical jury instructions were insufficient because they did
not require the jury to find defendant’s “individually attributable amount,” and therefore the default
statutory penalty for an offense involving an unspecified quantity of crack cocaine applied. 868 F.3d
at 1170, 1178-79 (citing Alleyne and Dewberry); see Instructions To The Jury (Doc. #1213 in D.
Kan. No. 12-20066), Nos. 20-22.

                                                  8
find specific quantity of cocaine); see also Los Dahda, 853 F.3d at 1117 (if jury had not

found marijuana quantity, the maximum sentence would be five years under § 841(b)(1)(D)).

The jury, however, specifically found Los Dahda guilty of a broader conspiracy which

included the objective to maintain a drug-involved premises in violation of 21 U.S.C. § 856.

See Verdict (Doc. #1433), Question 1.            Section 856(b) penalizes maintaining a

drug-involved premises without reference to any specific quantity of drugs, with a statutory

maximum of 20 years. Accordingly, on Count 1, a 20-year statutory maximum applies.

See 21 U.S.C. § 846 (any person who conspires to commit offense subject to same penalties

as those prescribed for offense); 21 U.S.C. § 856(b) (statutory maximum of 20 years applies

for maintaining drug-involved premises). In addition, the jury found defendant guilty on

Count 31 for the substantive offense of maintaining a drug-involved premises, which again

includes a statutory maximum of 20 years. See 21 U.S.C. § 856(b).

       Defendant apparently maintains that after applying Section 2B1.8 of the Guidelines,

the five-year statutory maximum under 21 U.S.C. § 841(b)(1)(D), not the statutory maximum

in 21 U.S.C. § 856(b), applies to Counts 1 and 31. See Los Dahda’s pro se Post-Remand

Sentencing Memorandum (Doc. #2546) at 4 (because jury did not make individualized

attribution of drug quantity, “both Count 1 and 31 should be corrected by sentencing Los

Dahda to the default for a[n] indeterminate/unspecified quantity of marijuana as found in

§ 841(b)(1)(D)”); [Los Dahda’s] Sentencing Memorandum Regarding Resentencing

Following Remand (Doc. #2544) (“the sentence for Count 31, maintaining a premises, is also

tied to drug quantity under U.S.S.G. § 2D1.1, as directed by U.S.S.G. § 2D1.8”). For the


                                             9
offense of maintaining a drug-involved premises, Section 2B1.8 of the Guidelines directs that

the “offense level from § 2B1.1 applicable to the underlying controlled substance offense”

applies. U.S.S.G. § 2B1.8(a)(1). Section 2B1.8 merely sets forth the base offense level for

the offense of maintaining a drug involved premises with reference to Section 2B1.1.

Contrary to defendant’s suggestion, Section 2B1.8’s reference to the base offense level under

Section 2B1.1 does not impact the 20-year statutory maximum under 21 U.S.C. § 856(b),

which applies to Counts 1 and 31.

       Even if defendant could show that a five-year statutory maximum applied to Counts 1

and 31, he has not shown that his operative sentence would be limited to five years. The

Sentencing Guidelines specifically instruct district courts to stack sentences where the

guideline range exceeds the statutory maximum on a single count of conviction.           See

U.S.S.G. § 5G1.2(d) (if sentence imposed on count carrying highest statutory maximum is

less than total punishment, then sentence imposed on one or more of other counts shall run

consecutively to the extent necessary to produce combined sentence equal to total

punishment); App. Note 1 to U.S.S.G. § 5G1.2(d) (if no count carries adequate statutory

maximum, consecutive sentences to be imposed to extent necessary to achieve total

punishment); see also 18 U.S.C. § 3584 (if multiple terms of imprisonment imposed at same

time, court may run terms concurrently or consecutively after considering various factors

under Section 3553(a)); United States v. Lewis, 594 F.3d 1270, 1276 (10th Cir. 2010) (where

guideline range was life but no offense of conviction carried maximum sentence of life,

eminently reasonable for district court to impose sentence functionally equivalent to life by


                                            10
imposing maximum sentence for each crime of conviction and making sentences

consecutive); see United States v. Ivory, 532 F.3d 1095, 1107-08 (10th Cir. 2008) (hardly

unreasonable to “stack” statutory sentences to reach presumptively reasonable guideline

sentence); United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir. 2006) (Section 5G1.2(d)

requires that sentences run consecutively to extent necessary to reach guideline range).

       At defendant’s original sentencing on Count 1, the Court applied the statutory range

of zero to 20 years. That statutory range still applies.

III.   Conclusion

       As to Los Dahda, the Tenth Circuit remanded so that the Court could determine the

amount, if any, of a fine.        Exceptional circumstances compel the Court to expand

resentencing to recalculate the drug quantity attributable to Los Dahda and resentence him

consistent with the Tenth Circuit ruling in the case of Roosevelt Dahda. Los Dahda has not

shown, however, that on remand, the Court should apply a different statutory range on

Count 1. As explained above, the statutory range of zero to 20 years still applies to Count 1,

as well as to Count 31.

       Pursuant to D. Kan. Rule CR31.1, the United States Probation Office is directed to

prepare an amended presentence report consistent with this Memorandum And Order.

       IT IS SO ORDERED.

       Dated this 22nd day of May, 2019 at Kansas City, Kansas.

                                                           s/ Kathryn H. Vratil
                                                           KATHRYN H. VRATIL
                                                           United States District Judge


                                               11
